DETAILED ACTION
Status of Claims
This is the first office action on the merits in response to the application filed on 12/10/2019.
Claims 1-16 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant) regards as the invention.
Claim 1 recites “generating, by the processor of the blockchain node, a new block, where the new block includes a blockhearder and the modified 
Claims 4 and 12 recite “wherein the first blockchain data value is first in the plurality of blockchain data value stored in the generated new block.” What is unclear is the manner of the first blockchain data value being first.
Claims 2-8 and 10-16 are rejected because they depend on the rejected independent claims 1 and 9, respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 9, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Antonopoulos (“Mastering Bitcoin,” December 2014) in view of Shagam et al. (US 20110016384 A1), and further in view of BECKER (US 20180315309 A1).
Claims 1 and 9:
Antonopoulos discloses the following:
a.	a blockchain network that manages a blockchain; a plurality of additional nodes in the blockchain network. (See page xvii-xviii, “bitcoin, The name of the currency unit (the coin), the network and the software…. network, A peer-to-peer network that propagates transactions and blocks to every bitcoin node on the network.”)
b.	receiving, by a blockchain node in a blockchain network that manages a blockchain, a plurality of blockchain data values, where each blockchain data value includes at least one or more unspent transaction outputs, at least one destination address, and, for each of the at least one destination address, an original currency amount. (See pages 22-24, “Alice only needs to specify a destination and an amount and the rest happens in the wallet application without her seeing the details…. Alice’s wallet application will first have to find inputs that can pay for the amount she wants to send to Bob. Most wallet applications keep a small database of ‘unspent transaction outputs’ that are locked [encumbered] with the wallet’s own keys”; Fig. 2-8; page 26; page 28, “New transactions are constantly flowing into the network from user wallets and other applications. As these are seen by the bitcoin network nodes, they get added to a temporary ‘pool’ of inverified transactions maintained by each node”; and pages 111-114.)
c.	generating, by the processor of the blockchain node, a new block, where the new block includes a block header and the plurality of blockchain data values, the block header including at least a block reference value, a timestamp, and a data reference value based on the modified plurality of blockchain data values. (See page 28; pages 164-165, “The block is made of a header, containing metadata, followed by a long list of transactions that make up the bulk of its size…. The block header consists of three sets of block metadata. First, there is a reference to a previous block hash, which connects this block to the previous block in the blockchain. We will examine this in more detail in Chapter 7. The second set of metadata, namely the difficulty, timestamp and nonce, relate to the mining competition, as detailed in ‘Introduction’ on page 177. The third piece of metadata is the Merkle Tree root, a data structure used to efficiently summarize all the transactions in the block”; and pages 183-184, “Like every other full node, Jing’s node receives and propagates unconfirmed transactions on the bitcoin network. Jing’s node, however, also aggregates these transactions into new blocks.”)
d.	transmitting, by the blockchain node, the generated new block to a plurality of additional nodes in the blockchain network. (See page 28, “Alice’s transaction was picked up by the network and included in the pool of unverified transactions. Since it had sufficient fees, it was included in a new block generated by Jing’s mining pool. Approximately 5 minutes after the transaction was first transmitted by Alice’s wallet, Jing’s ASIC miner found a solution for the block and published it as block #277316, containing 419 other transactions. Jing’s ASIC miner published the new block on the bitcoin network, where other miners validated it and started the race to generate the next block.”)
Antonopoulos does not explicitly discloses the following:
a receiver to receive data;
a transmitter to transmit data;
identifying, by a processor of the blockchain node, a base value; and
modifying, by the processor of the blockchain node, the original currency amount included in each of the plurality of blockchain data values for each of the at least one destination address to be a relative currency amount based on a difference between the identified base value and the original currency amount. 
Shagam et al. discloses identifying, by a processor of a device, a base value; modifying, by the processor of the device, the original value included in each of the plurality of data values to be a relative value based on a difference between the identified base value and the original value. (See paragraphs [0046]-[0047], “However, if it were understood that their "base" value is ‘70,498,’ then the values would be ‘normalized’ to ‘2,’ ‘8,’ ‘0,’ and ‘4’ each of which could be stored in a single byte, thereby realizing a substantial storage savings. Still further, in one embodiment, the lowest value of a series of numbers to be normalized is selected as the base value.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Antonopoulos, to incorporate with the teachings of Shagam et al, and to modify the amounts in the transactions based on a base value, so that the modified values could be stored in a single byte, thereby realizing substantial storage savings.
The combination of Antonopoulos and Shagam et al. discloses the claimed invention but does not explicitly disclose a receiver to receive data and a transmitter to transmit data.
BECKER discloses a receiver to receive data and a transmitter to transmit data. (See paragraph [0029], “[t]he node in the blockchain network 106 may receive the new transaction value and may proceed to add the transaction value into a new block generated for verification and addition to the blockchain. In some embodiments, the processing server 102 may be a blockchain node”; Fig. 2; paragraph [0037], “[t]he processing server 102 may include a receiving device 202. The receiving device 202 may be configured to receive data over one or more networks via one or more network protocols”; and paragraph [0044], “[t]he processing server 102 may also include a transmitting device 222. The transmitting device 222 may be configured to transmit data over one or more networks via one or more network protocols.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Antonopoulos and Shagam et al., to incorporate with the teachings of BECKER, and to implement a receiver and a transmitter to receive/transmit data, so that the devices can transmit data with each other.

Claims 3 and 11:
Antonopoulos in view of Shagam et al. and BECKER discloses the limitations shown above.
Antonopoulos discloses the original currency amount in a blockchain data value of the plurality of blockchain values. (See pages 22-24; Fig. 2-8; page 26; page 28; and pages 111-114.)
Shagam et al. further discloses wherein the base value is a first original value of the plurality of data values. (See paragraph [0046].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Antonopoulos, to incorporate with the teachings of Shagam et al, and to determine a base value to modify the amounts in the transactions, so that the modified values could be stored in a single byte, thereby realizing substantial storage savings.

Claims 4 and 12:
Antonopoulos in view of Shagam et al. and BECKER discloses the limitations shown above.
Antonopoulos discloses wherein the first blockchain data value is first in the plurality of blockchain values stored in the generated new block. (See pages 22-24; Fig. 2-8; page 26; page 28; and pages 111-114. The first transaction added in the block is the first.)
Claims 4 and 12 recite “wherein the first blockchain data value is first in the plurality of blockchain values stored in the generated new block.” This describes the characteristics of the first blockchain data value. However, the recited characteristics are not processed or used to carry out any steps or functions that rely on these particular characteristics recited in the claims. When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from prior art in terms of patentability. It has been held that where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability. The critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate (In re Ngai 367 F.3d 1336, 1339, 70 USPQ2d 1862 (Fed. Cir. 2004); Ex parte Nehls 88 USPQ2d 1883, 1888-1889 (BPAI 2008); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP § 2111.05; Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983)).

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Antonopoulos (“Mastering Bitcoin,” December 2014) in view of Shagam et al. (US 20110016384 A1), and further in view of BECKER (US 20180315309 A1) and van der Laak et al. (US 20200127844 A1).
Claims 2 and 10:
Antonopoulos in view of Shagam et al. and BECKER discloses the limitations shown above.
Antonopoulos discloses a genesis block in the blockchain. (See page xviii.)
None of Antonopoulos, Shagam et al., and BECKER discloses wherein the base value is stored in a genesis block in the blockchain. 
However, van der Laak et al. discloses wherein the provided information is stored in a genesis block in the blockchain. (See Figs. 3-4 and paragraph [0072].) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Antonopoulos, Shagam et al., and BECKER, to incorporate with the teachings of van der Laak et al., and to store the base value in a genesis block, so that the new genesis block is generated to store the acquired transaction information.

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Antonopoulos (“Mastering Bitcoin,” December 2014) in view of Shagam et al. (US 20110016384 A1), and further in view of BECKER (US 20180315309 A1) and Yang (US 20200372037 A1).
Claims 5 and 13:
Antonopoulos in view of Shagam et al. and BECKER discloses the limitations shown above.
Antonopoulos discloses the block header. (See pages 164-165.)
None of Antonopoulos, Shagam et al., and BECKER discloses wherein the block header further includes the base value. 
However, Yang discloses wherein the block header further includes some other information. (See paragraph [0045].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Antonopoulos, Shagam et al., and BECKER, to incorporate with the teachings of Yang, and to store the base value in the block header, so that a format of the block header can be defined based on service needs.
Claims 5 and 13 recite “wherein the block header further includes the base value.” This describes the characteristics of the block header. However, the recited characteristics are not processed or used to carry out any steps or functions that rely on these particular characteristics recited in the claims. When a descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from prior art in terms of patentability. It has been held that where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability. The critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate (In re Ngai 367 F.3d 1336, 1339, 70 USPQ2d 1862 (Fed. Cir. 2004); Ex parte Nehls 88 USPQ2d 1883, 1888-1889 (BPAI 2008); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP § 2111.05; Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983)).


Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Antonopoulos (“Mastering Bitcoin,” December 2014) in view of Shagam et al. (US 20110016384 A1), and further in view of BECKER (US 20180315309 A1) and Zhu et al. (US 20180150856 A1).
Claims 6 and 14:
Antonopoulos in view of Shagam et al. and BECKER discloses the limitations shown above.
None of Antonopoulos, Shagam et al., and BECKER discloses identifying, by the processor of the blockchain node, an average currency amount based on the original currency amount included in each of the plurality of blockchain data values for each of the at least one destination address, wherein the base value is the average currency amount.
However, Zhu et al. discloses identifying, by the processor of a device, an average value based on the original value in each of the plurality of values, wherein the base value is the average currency amount. (See paragraph [0054].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Antonopoulos, Shagam et al., and BECKER, to incorporate with the teachings of Zhu et al., and to identify an average currency amount as a base value, so that this base value is based on a composite (average or otherwise) of the individual base values of each member in the segment.

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Antonopoulos (“Mastering Bitcoin,” December 2014) in view of Shagam et al. (US 20110016384 A1), and further in view of BECKER (US 20180315309 A1) and ZHANG et al. (US 20210011163 A1).
Claims 7 and 15:
Antonopoulos in view of Shagam et al. and BECKER discloses the limitations shown above.
None of Antonopoulos, Shagam et al., and BECKER discloses wherein the timestamp is a difference in time between a present time of the blockchain node and a relative time.
However, ZHANG et al. discloses wherein the timestamp is a difference in time between a present time and a relative time. (See paragraphs [0081]-[0083].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Antonopoulos, Shagam et al., and BECKER, to incorporate with the teachings of ZHANG et al., and to use a difference in time as a timestamp, so that storing offset times instead of the whole timestamps in a data segment can reduce the requirement for a larger bit width for the timestamp field, thereby saving storage space.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Antonopoulos (“Mastering Bitcoin,” December 2014) in view of Shagam et al. (US 20110016384 A1), and further in view of BECKER (US 20180315309 A1), ZHANG et al. (US 20210011163 A1), and van der Laak et al. (US 20200127844 A1).
Claims 8 and 16:
Antonopoulos in view of Shagam et al., BECKER, and ZHANG et al. discloses the limitations shown above.
Antonopoulos discloses a genesis block in the blockchain. (See page xviii.)
ZHANG et al. discloses a relative time. (See paragraphs [0081]-[0083] and paragraph [0088].)
None of Antonopoulos, Shagam et al., BECKER, and ZHANG et al. discloses wherein the relative time is stored in a genesis block in the blockchain. 
However, van der Laak et al. discloses wherein the provided information is stored in a genesis block in the blockchain. (See Fig. 3 and paragraph [0072].) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Antonopoulos, Shagam et al., BECKER, and ZHANG et al., to incorporate with the teachings of van der Laak et al., and to store the relative time in a genesis block, so that the new genesis block is generated to store the acquired transaction information.

Conclusion
The prior art, made of record and not relied upon, is considered pertinent to the applicant’s disclosure.
Meek (US 7051035 B2) discloses a method for forming and using the data construction. The alternative representation preserves the information content of the actual data values from the original source of data while reducing the storage requirements for storing the information on a medium.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUNLING DING, whose telephone number is (571)270-3605. The examiner can normally be reached 9:30 - 7:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, the applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel, can be reached at 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.D./Examiner, Art Unit 3685                                                                                                                                                                                                        

/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685